DETAILED ACTION
Applicant's response, filed 28 Dec. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Dec. 2020 has been entered.
 
Status of Claims
Claims 12-19 are cancelled.
Claim 26 is newly added.
Claims 1-11 and 20-26 are pending.
Claims 1-11 and 20-26 are rejected
Claim 10 is objected to.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01 Sept. 2020 and 05 March 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Specification
The objection to the specification in the Office action mailed 25 Aug. 2021 has been withdrawn in view of the amendments to the specification and the claims received 28 Dec. 2020.

Claim Objections
The objection to claim 24 in the Office action mailed 25 Aug. 2020 has been withdrawn in view of the claim amendments received 25 Aug. 2020.
Claim 10 is objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 10 recites “… U is a count of cell-free DNA molecules unmethylated at the plurality of CpG sites”, which is a typographical error and should read “…at the plurality of CpG sites”.
Appropriate correction is required.

Claim Interpretation
Claim 26 recites “The method of claim 1, wherein: at each of one or more additional times: receiving a biological sample from a female subject…”. However, claim 26 does not require that the female subject of claim 26 is the same female subject of independent claim 1, from which claim 26 depends.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-11 and 20-25 under 35 U.S.C. 112(a) in the Office action mailed 25 Aug. 2010 has been withdrawn in view of the claim amendments received 25 Aug. 2020.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim recites “A computer product comprising a non-transitory computer readable medium storing a plurality of instructions for controlling a computer system to: analyze cell-free DNA molecules from a biological sample…, wherein the analyzing includes performing massively parallel sequencing of cell-free DNA molecules
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “A computer product comprising a non-transitory computer readable medium storing a plurality of instructions for controlling a computer system to: analyze cell-free DNA molecules from a biological sample…, wherein the analyzing includes performing massively parallel sequencing of cell-free DNA molecules in the biological sample to obtain sequence reads” recited in claim 20 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7, 10, 20, and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 6 is indefinite for recitation of “wherein analyzing the at least 15,000 cell-free DNA molecules….”. There is insufficient antecedent basis for this limitation in the claim because independent claim 1, from which claim 6 depends, does not recite “at least 15,000 cell-free DNA molecules” or require that the biological sample includes at least 15,000 cell-free DNA molecules.
Claims 7 and 10 are indefinite for recitation of “wherein determining the measured methylation level of cell-free DNA molecules..” and “wherein the measured methylation level is determined by…”, respectively. Claim 1, from which claims 7 and 10 depend, recites “… for each of the plurality of sites:… determining/determine a measured methylation level of cell-free DNA 
Claim 10 is indefinite for recitation of “wherein the measured methylation level is determined by…wherein M is a count of cell-free DNA molecules methylated at a plurality of sites and U is a count of cell-free DNA molecules unmethylated at the plurality of CpG sites”. Independent claim 1, from which claim 10 depends, recites “for each of the plurality of sites:… determining… a measured methylation level of cell-free DNA molecules in the biological sample based on the respective numbers of cell-free DNA molecules methylated at the plurality of sites”. It’s unclear if M is intended to be the count of cell-free DNA molecules at the plurality of sites recited in independent claim 1, or if “a plurality of sites” can be a different plurality of sites than those recited in independent claim 1. As such, the metes and bounds of the claim. For purpose of examination, “a plurality of site” is interpreted to refer to the plurality of sites recited in independent claim 1
Claim 20 is indefinite for recitation of “A computer product comprising a non-transitory computer readable medium storing a plurality of instructions for controlling a computer system to: analyze cell-free DNA molecules from a biological sample…, wherein the analyzing includes performing massively parallel sequencing of cell-free DNA molecules
Claim 26 is indefinite for recitation of “… receiving a biological sample from a female subject; and performing the steps of analyzing the cell free DNA molecules, determining the respective number of cell-free DNA molecules…”. Claim 26 does not require that the biological sample from the female subject is the same type of sample as that received by independent claim 1, from which claim 26 depends (i.e. a sample that contains cell-free DNA molecules). However, claim 26 recites that after receiving the biological sample (which is not required to contain cell-free DNA molecules), the cell-free DNA molecules are analyzed. Therefore, it’s unclear if the biological sample of claim 26 is required to contain cell-free DNA molecules such that “the cell-free DNA molecules” refer to the biological sample of claim 26, or if “the cell-free DNA molecules” refers to the cell-free DNA molecules of the biological sample recited in claim 1, and the analysis steps are not required to be performed on the newly received biological sample of claim 26. Furthermore it’s unclear if claims 26 is requiring the step of analyzing the cell-free DNA molecules to require the same steps recited in claim 1 (e.g. determining a location, determining whether a molecule is methylated, performing sequencing), or if any step of analyzing the cell-free DNA molecules can be performed. As such, the metes and bounds of the claim are unclear. For purpose of examination, the biological sample is not required to contain cell-free DNA molecules, and the subsequent analysis steps can be performed on the biological sample of claim 26 or of claim 1. Furthermore, the step of analyzing the cell free DNA molecules is not required to be the same step of analyzing the cell-free DNA molecules as recited in claim 1.

Claim Rejections - 35 USC § 101
The rejection of claims 1-11 and 21-26 under 35 U.S.C. 101 in the Office action mailed 25 Aug. 2020 has been withdrawn in view of claim amendments and arguments (See Applicant’s remarks at pg. 17, para. 5 to pg. 18, para. 3) received 28 Dec. 2020.
Although independent claims 1 and 25, and claims dependent therefrom, recite a judicial exception, the claims recite the additional elements of “receiving the biological sample” (claim 1 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 20, and 25 being representative) is directed a method, product, and system for analyzing a biological sample. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 20, and 25 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
analyze cell-free DNA molecules from a biological sample from a female subject pregnant with a fetus, the biological sample including cell-free DNA molecules from the female subject and the fetus, wherein analyzing a cell-free DNA molecule includes:
determining whether the cell-free DNA molecule is methylated at one or more sites of a plurality of sites, wherein the analyzing includes analyzing massively parallel sequenced cell-free DNA molecules;
for each of the one or more sites:
determining a respective number of cell-free DNA molecules that are methylated at the site using the sequence reads;
determining a measured methylation level of cell-free DNA molecules in the biological sample based on the respective numbers of cell-free DNA molecules methylated at the plurality of sites as determined using the sequence reads;
wherein each calibration data point specifies a gestational age corresponding to a calibration methylation level of cell-free DNA molecules, and wherein the one or more calibration data points are determined from a plurality of calibration samples with known gestational ages;
comparing the measured methylation level to a calibration methylation level of at least one calibration data point; and
estimating a gestational age of the fetus based on the comparing.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, determining whether the cell-free DNA molecule is methylated at one or more sites, determining a number of cell-free DNA molecules methylated at each site of one or more sites, determining a measured methylation level for each site, analysis of the calibration data to correspond to specific a gestational age, comparing the measured methylation level to calibration methylation level, and estimating a gestational age based on the comparison fall under the mental process grouping of abstract ideas. Specifically the steps amount to mere analysis of data which can be practically performed in the mind or with pen and paper. First, determining whether the cell-free DNA molecule is methylated at one or more sites of a plurality of sites involves analyzing the location of the cell-free DNA molecule in the genome (e.g. the already mapped read) to determine if a plurality of sites are methylated (i.e. is an aligned read TG or CG after bisulfite treatment), which can be practically performed in the mind. The steps of determining a number of cell-free DNA molecules methylated at the sites, and determining methylation levels based on the number, are each recited at a high level of generality such that they could be practically performed in the mind or with pen and paper. Furthermore, limiting the analysis to be of already sequenced DNA molecules only serves to define how the sequence reads were previously obtained, and therefore is part of the mental process of analyzing the cell-free DNA molecules. The remaining steps involve comparing the methylation level with a calibration methylation level corresponding to obtained calibration data points, and estimating a gestational age based on the comparison, which can be practically performed the mind. Therefore, the claims can be practically performed in the mind or with pen and paper. Other than reciting than reciting 
Furthermore, independent claim 20 further recites a law of nature. Claim 20 recites estimating a gestational age of a fetus based on a comparison to calibration methylation levels corresponding to various methylation levels and known gestational ages, which recites a natural correlation between methylation levels of fetal DNA and gestational age of a fetus. See MPEP 2106.05(b) I. Therefore claim 20 recites an abstract idea. [Step 2A, Prong 1: YES]
 Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
The additional elements of claim 20 include:
a non-transitory computer readable medium (claim 20); 
obtaining one or more calibration data points (i.e. data input) (claims 1, 20, 25, and 26).
The additional elements of a non-transitory computer readable medium and data input are generic computer components and/or functions which do not represent an improvement to computer technology. The computer system, non-transitory computer readable medium, and logic system are merely recited as a tool to perform an abstract idea, which does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Furthermore, obtaining one or more calibration data points only serves to collect data for use by the abstract idea (e.g. comparing the measured methylation level to a calibration methylation level), which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g)(3).
The additional elements of claim 20 further include:
analyzing the cell-free DNA molecules by determining a location of the cell-free DNA molecule in a genome, the genome being a genome of the fetus or the female subject, (i.e. mapping) (claims 1, 20, and 25); and
Mapping sequencing data (i.e. identifying a location in a genome) at one or a plurality of times only serve to collect data (e.g. methylation status) for use by the abstract idea, which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g)(3).
Therefore, the additional elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity, and even when considered as a whole, the claims do no integrate the abstract idea into practical application. Thus claim 20 is directed to an abstract idea.  [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
The additional elements of claim 20 include:
a non-transitory computer readable medium (claim 20); 
obtaining one or more calibration data points (i.e. data input) (claims 1, 20, 25, and 26).
A computer readable medium and data input are conventional computer components or processes which are not sufficient to amount to significantly more than the recited judicial exception. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity 
The additional elements of claim 20 further include:
analyzing the cell-free DNA molecules by determining a location of the cell-free DNA molecule in a genome, the genome being a genome of the fetus or the female subject, (i.e. mapping). 
Mapping sequencing data to determine a location in a genome are well-understood, routine, and conventional. This position is supported by Wong et al. (Noninvasive fetal genomic, methylomic, and transcriptomic analyses using maternal plasma and clinical implication, 2015, Trends in Molecular Medicine, 21(2), pg. 98-108; newly cited).Wong et al. reviews noninvasive fetal methylomic testing (Abstract), which includes receiving a maternal plasma sample (Figure 4. B; pg. 101, col. 1, para. 3), performing massively parallel sequencing on the sample (pg. 104, col. 1, para. 2, e.g. the most common method for analyzing DNA methylation is bisulfite sequencing involving bisulfite conversion before MPS), and then mapping reads back to the human genome (i.e. determining location of the cell-free DNA molecule in a genome) (pg. 99, col. 2, para. 2; pg. 104, col. 1, para. 2). Therefore, the additional element, when considered alone and in combination with the other additional elements, are not sufficient to amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO]
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea and natural correlation without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 28 Dec. 2020 regarding the rejection of claim 20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the statement that increasing the number of cell-free DNA molecules to 15,000 does not change the nature of the above mental process step, and determining a number of the 15,000 cell-free DNA molecules is not too complex to be performed in the mind has no basis in facto as any person can plainly not do such a task mentally or with pen and paper (Applicant’s remarks at pg. 14, para. 2).
This argument is not persuasive because the claims no longer recite there are 15,000 cell-free DNA molecules. Furthermore, MPEP 2106.04(a)(2) III. A. states that claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. MPEP 2106.04(a)(2) III. does not set forth any examples of limitations that can’t be performed in the mind because the limitation would take a long time to perform due to a large number of data points. Given the previous claims required “determining… a respective number of cell-free DNA molecules that are methylated at the site”, increasing the number of reads analyzed merely increases the number of reads aligned to a particular location in the genome, thus requiring counting larger numbers to determine the number of cell-free DNA molecules at that location. For example, in an extreme case in which every one of the 15,000 reads aligned to the same location, determining a number of reads at a particular site in the genome would require counting to 15,000. The human mind is equipped to perform such a counting step, and the complexity of such a step does not increase by increasing the number of data points (i.e. it is as easy to count from 1-1000 

Applicant remarks that because the Office acknowledges that “analyzing cell-free DNA molecules from the biological sample, wherein analyzing a cell-free DNA molecule includes: determining a location of the cell-free DNA molecule in a genome…”, the Office implies, without any legal basis or PTO guidance, a claim limitation can be directed to a mental process even if precursor steps cannot be practically performed in the mind, and further remarks that if a precursor step cannot be done mentally, then any step that requires a result from the precursor step also cannot be done mentally (Applicant’s remarks at pg. 14, para. 3 to pg. 15, para. 1).
This argument is not persuasive. MPEP 2106.04(d) that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. See Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps). Accordingly, simply because the claims includes precursor steps that cannot be practically performed in the mind, this does not preclude subsequent steps from reciting a mental process. For example, subsequent to mapping the reads to a reference genome, the claim recites determining a number of cell-free DNA molecules at a plurality of sites (e.g. 2 sites) in the genome; determining a number of reads aligned to a particular location can be practically performed in the mind, despite the prior step of mapping the reads to a genome to obtain the necessary information for determining the number.

Applicant remarks that it appears that the Office considers all data analysis to be data gathering that can be ignored, which is at odds with several cases (Applicant’s remarks at pg. 15, para. 1). CardioNet and In Re Abele (MPEP 2106.04(a)(2)(C)), and states that math steps in the abstract idea provided an improvement (greater reliability) once the data had a reals world effect, which is also applicable to the instant claims given the claims recite measuring a particular type of data from a substance (which is not merely data gathering) (Applicant’s remarks at pg. 15, para. 1-2).
This argument is not persuasive. It was never stated or suggested that all data analysis steps are data gathering steps, nor have any individual steps recited in the claims been ignored in the above analysis of the claims regarding 35 U.S.C. 101. Under Step 2A, prong 2 of the analysis, whether (1) the claim recites any additional elements beyond the judicial exception(s) and (2) whether those additional elements individually and in combination integrate the exception into a practical application based on several considerations. See MPEP 2106.04(d) II. One of these considerations is whether the additional elements are insignificant extra-solution activity, which includes determining whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output) . See MPEP 2106.05(g). The above identified additional elements include “determining a location of the cell-free DNA molecule in a genome. This serves to collect mapped read information, which is then used to perform the subsequent mental process steps of determining whether the cell-free DNA molecule is methylated at one or more sites, determining a number of cell-free DNA molecules, determining a measured methylation level, and comparing the methylation level to a calibrated level. Furthermore, these subsequent mental process steps could not be performed without the necessary data gathering of this mapped read information; accordingly, the additional element is insignificant extra-solution activity. Accordingly, the claims are directed to an abstract idea. With further regard to CardioNet and In Re Abele, each case is examined on its own merits, and in accordance with the guidance set forth in the MPEP, as discussed above.

Applicant remarks that the Office appears to have added a new requirement to the Step 2A-Prong 2 analysis but has not provided any legal basis as to why the new requirement is justified, based on the statement that “the improvement to technology provided by the judicial exception must be reflected in or provided by an additional element of the claims” (Applicant’s remarks at pg. 16, para. 3-4).
Under Step 2A, Prong 2, whether the claims improve a technology or technical field is considered. See MPEP 2106.05(a). MPEP 2106.05(a) states that “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). As such, the above statement that an improvement to technology provided by the judicial exception must be reflected in or provided by an additional element in the claims is in accordance with the current guidance set forth in MPEP 2106.05(a), which requires that an improvement to technology must be provided by the additional elements or the additional elements in combination with the judicial exception; however, in either case, the improvement to technology must be provided, at least in part, by the additional elements, and the judicial exception alone cannot provide the improvement. 

Applicant remarks that claim 1 integrates the alleged judicial exception into a practical application by accurately estimating gestational age based on cell-free DNA, which improves sequencing technology (Applicant’s remarks at pg. 16, para. 5 to pg. 17, para. 1). Applicant further remarks that because the mean concentration of fetal DNA in maternal plasma and serum is higher than the concentration of fetal DNA in fetal cells in maternal blood since intact fetal cells are not common in maternal blood, the present application can accurately estimate gestational age using 
This argument is not persuasive because it is not commensurate with the scope of the claims because claim 20 recites a non-transitory computer readable medium with instructions for analyzing already sequenced DNA molecules, but does not recite a step of sequencing a biological sample. 

Applicant remarks that the present application is directed to the ability of a system to measure a gestational age of a fetus from a sample of a mixture of DNA from the mother and the fetus, and such an improvement to a system is similar to an improvement in measurements obtained from samples using imaging, as an image is also data.  (See Ex parte Fautz, Appeal 2019-000106, May 15, 2019 (informative), where the improvement was not to the data acquisition unit but instead to the data analysis, namely reconstruction of image data) Applicant’s remarks at pg. 17, para. 5 to pg. 18, para. 1).
This argument is not persuasive. The claims in Ex Part Fautz involved using surface coils used in a magnetic resonance tomography apparatus, and were found to integrate the recited judicial exception into an improvement to MR tomography. Claim 20 does not reflect an improvement in MR tomography, or another technology for the reasons discussed above.

Applicant remarks that Ex parte Olson, Appeal 2017-006489, March 25, 2019, provides an improvement in a mapping function (See pages 11-12, (“As further explained in the Specification, the claimed method "generate[s] a mapping function that transforms points within the catheter navigation system to the three-dimensional image such that, for each fiducial pair (Xi, Yi), an error 
This argument is not persuasive. The claims in Ex parte Olson recited additional elements including “placing a tool on a surface Xi of the heart” that were found to improve registration of a catheter navigation system to a three-dimensional image of a heart, and that the abstract idea is applied with a particular machine (i.e. the catheter navigation system) that is integral to the claims at issue. Claim 20 does not reflect include any additional elements, such as a catheter system, that integrates the recited judicial exception into a practical application of an improvement to technology for the reasons discussed above, nor do the claims apply the judicial exception with a particular machine.
Applicant further remarks Lee does not show that is it well-understood, routine, and conventional to determining whether cell-free DNA molecules are methylated at one or more sites for estimating gestational age, and that Lee does not disclose performing bisulfite sequencing on a biological sample from a female subject pregnant with a fetus (Applicant’s remarks at pg. 18, para. 6 to pg. 19, para. 2).
This argument is not persuasive because Lee et al. is not used in the above rejection and claim 20 does not require performing bisulfite.

Rejections - 35 USC § 103
The rejection of claims 1-2, 6-11, 20-22, and 24-25 under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2014/0080715 A1; Pub. Date: 20 Mar 2014; previously cited) in view of Bohlin et al. (Prediction of gestational age based on genome-wide differentially methylated regions, 07 Oct. 2016, Genome Biology, 17:207, pg. 1-9) and Chiu et al. (WO 2014/043763; Pub. Date: 27 .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-11, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2014/0080715 A1; Pub. Date: 20 Mar 2014; previously cited) in view of Bohlin et al. (Prediction of gestational age based on genome-wide differentially methylated regions, 07 Oct. 2016, Genome Biology, 17:207, pg. 1-9; previously cited), and Gautam et al. (Gestation-Dependent Changes in Human Placental Global DNA, 2011, Mol. Reprod. Dev., 78:150, pg. 1; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 1, 20, and 25, Lo et al. shows a method, computer-readable medium ([0361]), and computer system ([0008]; FIG. 33) for analyzing cell-free DNA from a pregnant female subject (Abstract) comprising the following steps.
Lo et al. shows receiving a biological sample which contains cell-free DNA ([0123]-[0136]; FIG. 10 #1010), wherein the biological sample is from a female subject pregnant with a fetus ([0054]; [0064]) (claim 1 only).
Lo et al. shows analyzing maternal plasma DNA (I.e. cell free DNA) from a biological sample of a pregnant female subject ([0054]; [0064]), wherein the analyzing includes performing massively parallel sequencing  the DNA sample to obtain sequence reads ([0030]; [0267]; [0270]).
Lo et al. shows determining a location of the plurality of DNA molecules to be in the genome of the fetus or in the genome of the female subject (FIG. 9 #910; [0125]-[0129]).
Lo et al. shows determining if the DNA molecules are methylated at one or more sites (FIG. 9; [0129]-[0130]).
Lo et al. shows for each of the loci, determining a number of DNA molecules that are methylated at the site based on the sequenced DNA (i.e. using the sequence reads) (FIG. 9; [0127]; [0131]).
Lo et al. shows calculating a methylation density (i.e. level) based on the numbers of DNA molecules methylated at the plurality of sites ([0049]; [0131]; FIG. 9, e.g. the methylation density is calculated as the reads showing methylation for all sites divided by all reads covering the sites).
Further regarding claim 25, 
Regarding claim 2, Lo et al. shows calculating methylation density based on the numbers of cell-free DNA Molecules methylated at the plurality of sites (FIG. 9; [0049]; [0054]; [0064]; [0131]).
Regarding claim 7, Lo et al. shows calculating the methylation density (i.e. level) in a fetus can be calculated based on the fractional fetal DNA concentration in the maternal plasma ([0146];[0162]).
Regarding claim 8, Lo et al. shows size distributions can be used to estimate methylation levels to be tracked during pregnancy ([0240]), which includes determining a statistical measure based on the sizes of DNA fragments in a biological sample (i.e. a measured statistical value) ([0008]; FIG. 20; [0243]). Lo et al. further shows estimating a methylation level for the measured statistical value by comparing to a reference size value (i.e. a calibration statistical measure) from a methylation profile (i.e. calibration methylation level) calculated from a reference sample [0245], such that each estimated methylation level corresponds to the calibration methylation level and the calibration statistical value.
Regarding claim 9, Lo et al. shows the statistical value may be a percentage of DNA fragments of a particular range of sizes (i.e. greater than or less than a number of base pairs) relative to all DNA fragments [0244].
Regarding claim 10, Lo et al. shows determining a CpG methylation density which is a number of reads (i.e. counts) showing CpG methylation at the plurality of CpG sites divided by the total number of reads covering the CpG sites ([0049]; [0068]).
Regarding claim 11, Lo et al. shows obtaining maternal plasma samples from pregnant female subjects during the 1st and 3rd trimesters (i.e. various stages of pregnancy) ([0054]; [0056]; [0064]; FIG. 5A and 5B).
Regarding claim 21, Lo et al. shows the methylation levels are determined for the entire genome ([0073]-[0077]), which includes at least 480,000 CpG sites ([0078]).
Regarding claim 22, 
Regarding claim 26, Lo et al. shows the technology can be used serially to allow for monitoring the methylation profile during pregnancy ([0064]; [0073]; [0099]]), which involves repeating the analysis recited in claim 1 for additional biological samples from the pregnant female.

Lo et al. does not show the following limitations:
Regarding claims 1, 20, and 25, Lo et al. does not show obtaining one or more calibration data points, wherein each calibration data point specifies a gestational age corresponding to a calibration methylation level, and wherein the one or more calibration data points are determined from a plurality of calibration samples with known gestational ages; comparing the measured methylation level to a calibration methylation level of at least one calibration data point; and estimating a gestational age of the fetus based on the comparing. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Bohlin et al. and Gautam et al.
Regarding claim 2, Lo et al. does not show for each calibration samples of the plurality of calibration samples, determining the one or more calibration data points based on the known gestational ages and the calibration methylation levels of the plurality of calibration samples. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Bohlin et al. 
Regarding claim 8, Lo et al. does not show the data points are calibration data points which specify the gestational age of a plurality of calibration samples. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Bohlin et al. 
Further regarding claim 8
Regarding claim 24, Lo et al. does not show determining an estimated due date based on the gestational age of the fetus. However, this limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as shown by Bohlin et al.
Regarding claims 1, 2, 8, 20, and 25, Bohlin et al. shows obtaining calibration data points of methylation levels (e.g. ß values) corresponding to various gestational ages (Fig. 3; pg. 2, Col. 1, Par. 3-4; pg. 7, Col. 1, Par. 2-4 to Col. 2, Par. 1), which are determined from a plurality of samples with known gestational ages (pg. 7, Col. 1, Par. 2-3). Bohlin et al. further shows training a lasso model on the calibration dataset with CpG levels and known gestational ages, and then estimating gestational age of a measured methylation level using the trained model (pg. 7, Col. 2, Par. 2). Bohlin et al. further shows being able to assess gestational age in circumstances where it is uncertain or unresolved could be critical for effective treatment (pg. 5, Col. 2, Par. 2) and suggests using the method with fetal cells in maternal circulation (i.e. cell-free DNA) (pg. 6, Col. 1, Par. 1). With regard to comparing the measured methylation level to a calibration methylation level, by applying model trained on calibration data to the measured methylation level, the model performs the comparison to the training (i.e. calibration) methylation levels because the estimated gestational age of the measured sample corresponds to the gestational age determined from the methylation levels of the training data.
Regarding claim 24, Bolin et al. further shows the model could allow actual prediction of the gestational age and the due date in pregnant women (pg. 6, Col. 1, Par. 2) and that determining gestational age is important for assessing due dates (pg. 1, Col. 1, Par. 1)
Further regarding claims 1, 2, 8, 20, and 25, While Bohlin et al. discloses a model for predicting gestational age that utilizes a plurality of methylation levels corresponding to each CpG site (Fig. 1; pg. 7, col. 2, para. 2) rather than using a methylation level corresponding to the plurality of CpG sites, Gautam et al. discloses gestation-dependent changes in global DNA methylation levels, including that global DNA methylation levels can be analyzed as a function of gestational age and that there is a positive association of gestational age with the percent of DNA methylation (e.g. 
It would have been prima facie obvious to have modified the method shown by Lo et al. to have determined calibration data points specifying gestational ages associated with the methylation levels, and then compare a measured methylation level to the calibration data points to estimate a gestational age, as shown by Bohlin et al, (Fig. 3; pg. 2, Col. 1, Par. 3-4; pg. 7, Col. 1, Par. 2-4 to Col. 2, Par. 1). The motivation would have been because being able to assess gestational age in circumstances where it is uncertain and is critical for effective treatment, as shown by Bohlin et al. (pg. 5, Col. 2, Par. 2). This modification would have had a reasonable expectation of success because Bohlin et al. shows predicting gestational age using methylation levels, and one of ordinary skill in the art would be able to use the methylation levels determined by Lo et al. in the model shown by Bohlin et al, and because Bohlin suggests using the method with fetal cells in maternal circulation to estimate GA during pregnancy (pg. 6, Col. 1, Par. 1). Furthermore, this modification would have had a reasonable expectation of success because Lo et al. shows that gestational age is correlated with methylation levels and shows the method of calculating methylation levels of cell-free DNA in plasma can be used to monitor the progress of pregnancy (FIG. 5A and 5B; [0248]).  
Furthermore, comparing both a measured methylation level and a measured statistical value to a calibration methylation level and a calibration statistical value to estimate gestational age, as in claim 8, is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to using either a measured methylation level or a measured statistical value that is used to estimate a methylation level, as shown by Lo et al. (FIG. 9; FIG. 20; [0129]-[0131];[0243]- shown by Lo et al. ([0243]-[0245]) would perform equally as well in estimating a gestational age using the model shown by Bohlin, and such a modification fails to patentably distinguish over Lo et al. in view of Bohlin et al.
It would have been further prima facie obvious to have determined an estimated due date based on the estimated gestational age shown by Bohlin et al., as suggested by Bohlin et al (pg. 6, Col. 1, Par. 1). The motivation would have been applying a known technique (i.e. assessing a due date) to a known method (i.e. estimating gestational age) to yield the predictable result of assessing due dates based on gestational age. This modification would have had a reasonable expectation of success because Bohlin shows determined gestational age is important for assessing due dates (pg. 1, Col. 1, Par. 1). 
It would have been further prima facie obvious to have modified the method for predicting gestational age shown by Bohlin et al. to have utilized the percent of DNA methylation in the sample, as shown by Gautam et al. (pg. 1, col. 1, para. 1; Figure 1). The motivation would have been the simple substitution of one known element (β values for each CpG site of Bohlin) for another (the percent of DNA methylation of Gautam et al.). Given that both the individual β values of Bohlin and the percent of DNA methylation values are both associated with gestational age, and additionally, because Lo et al. shows that the methylome deduced from maternal plasma during pregnancy resembles the placental methylome ([0056]; FIG. 5 A and B, e.g. % methylation levels at 1st, 2nd, and 3rd trimester), substituting one value for the other would have yielded the predictable result of estimating gestational age using the percent of DNA methylation of a plasma sample. Therefore, the invention is prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. in view of Bohlin et al. and Gautam et al., as applied to claim 1 above, and further in view of Chiu et al. (WO 2014/043763; Pub. Date: 27 March 2014; previously cited). This rejection is newly recited and necessitated by claim amendment.

Regarding claim 6, Lo et al. shows determining which DNA molecules are from the fetus using a fetal-specific allele ([0105];[0120] and determining (i.e. analyzing) methylation densities of the fetal-specific reads [0115]-[0016].
Regarding claim 6, Lo et al. in view of Bohlin et al. and Gautam et al., as applied to claim 1 above, does not show analyzing at least 15,000 cell-free DNA molecules. However, Lo et al. suggests this limitation by showing plasma DNA molecules are about 160 bp in length ([0228];[0233]),  bisulfite sequencing was performed for the entire genome ([0065]), and the coverage of the CpG sites in the genome were from 81 to 92% ([0066]).
Regarding claim 6, Chiu et al. shows a method for determining and using methylation profiles of various tissues and samples (Abstract), which includes determining methylation profiles from plasma (Abstract; [0002]) and analyzing at least 15,000 molecules based on the fractional concentration of the DNA in the sample ([0380]), and that the fractional concentration is an important factor affecting methylation density of fetal DNA ([0181]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown by Lo et al. in view of Bohlin et al. and Gautam et al., as applied to claim 1 above, to have analyzed at least 15,000 cell-free DNA molecules through routine experimentation of the number of DNA molecules to be analyzed within the prior art conditions of determining the sensitivity of the detection according to a combination of the fractional concentration of the DNA and the number of DNA molecules analyzed, as shown by Chiu et al. ([0194]; [0380]). See MPEP 2144.05 II. A.

Response to Arguments
Applicant's arguments filed 28 Dec. 2020 with regard to 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant remarks that claims 1, 20, and 25 were amended to recite “determining… a measured methylation level of cell-free DNA molecules in the biological sample based on the respective numbers of cell-free DNA molecules methylated at the plurality of sites”, and as indicated in the Examiner Interview Summary this limitation would overcome the previous rejection under 35 U.S.C. 103 (Applicant’s remarks at pg. 19, para. 4-5 to pg. 20, para. 1).
This argument is not persuasive because it does not take into account the newly cited reference, Gautam et al, which shows representing gestational age as a function of global percent methylation values (i.e. a single methylation level for the plurality of sites) (pg. 1, col. 1, para. 1; Figure 1).

Conclusion
No claims are allowed.
Claims 3-5 and 23 are free of the art for the reasons discussed in the Office action mailed 15 April 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631